Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicants’ response to the office action filed on 22 December 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
	
 Claims 20-43 and 47-50 are pending and under examination.


Terminal Disclaimer

The terminal disclaimer filed on 22 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 14/776,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 20-43 and 47-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As the terminal disclaimer filed 22 December 2020 is approved, the double patenting rejection over claims 8-10, 15-17, 23 and 27-41 of Application No. 14/766,537 is withdrawn.
	Furthermore, Applicants arguments regarding the teaching of Shen et al. are persuasive.
Furthermore, the closest art, the previously cited Clark et al. (WO9118012), teach a method comprising forming complexes of MHC molecules with peptide- polynucleotide conjugates and subsequently incubating the formed complexes with T cells comprising T cell receptors resulting in a complex comprising the peptide- polynucleotide complex sandwiched between the TCR and the MHC molecules. 
However, Clark et al. do not teach a method of screening a library of different candidate peptides comprising contacting TCR molecules with complexes of MHC molecules with conjugates comprising a polynucleotide associated with a candidate peptide, wherein the candidate peptide is a member of a library of candidate peptides.
Furthermore, the prior art does not teach or fairly suggest a method of screening a library of different candidate peptides comprising contacting TCR molecules with complexes of MHC molecules  and conjugates comprising a polynucleotide attached to a candidate peptide, wherein the candidate peptide is a member of a library of candidate peptides and the polynucleotide uniquely identifies  the candidate peptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639